El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Ante la Sala de Mayagüez presentó el recurrido Saturnino Cruz demanda sobre división de bienes gananciales en la que solicita se saque a remate la casa vivienda propiedad de la extinta sociedad conyugal constituida con su anterior esposa Ramonita Irizarry. De la reconvención que ésta interpuso, y que no fue negada por el demandante, transcribimos las siguientes alegaciones:
“Por vía de reconvención la demandada expone, alega y soli-cita:
1. Que el día 1 de diciembre de 1976, la reconvencionista ob-tuvo la patria potestad y custodia de seis menores hijos habidos en el matrimonio que la sentencia de esa fecha, dictada por este mismo Hon. Tribunal, disolvió.
2. Que desde que se construyó la casa que se describe en la demanda, y la de madera que existía antes donde ésta se cons-truyó, la reconvencionista ha vivido en la misma con todos los hijos habidos en el matrimonio con el reconvencionado.
3. Que sus hijos menores no conocen otra residencia, ni tie-nen ninguna otra, que no sea la que se pretende vender por el demandante reconvencionado.
4. Que Saturnino Cruz Cruz, tiene otra residencia donde vive como marido y mujer con otra señora, no teniendo ninguna otra la aquí reconvencionista.
5. Que de este Hon. Tribunal declarar con lugar la demanda instada por Saturnino Cruz Cruz en contra de la reconvencionis-ta, ésta por ser totalmente insolvente tendría que abandonar su residencia y quedar desamparada con sus seis menores hijos.
6. Que por haber sido cónyuge inocente en la acción de divor-cio, por tener la patria potestad y custodia de sus seis menores hijos, por no tener otro bien alguno que la propiedad que ocupa como su residencia y la de sus menores hijos, ni medios de for-tuna algunos que le permitan proveerse de otra vivienda ade-cuada para sí y sus hijos, y por tener otro hogar el demandante reconvencionado, se suplica de este Hon. Tribunal, declare que *658la propiedad a que se contrae esta demanda constituye el hogar seguro de la demandada reconvencionista y la de sus seis meno-res hijos, y lo constituirá hasta que el menor de ellos alcance su mayoridad.
7. Que la demandada reconvencionista ha permanecido sol-tera desde que se disolvió el único matrimonio contraído por ella con el demandante, y no vislumbra posibilidad de que lo vuelva a contraer.
8. Que por motivo de su escasa instrucción académica y por su obligación de atender a su menores hijos, la reconvencionista tampoco puede facilitarse un empleo que le permita generar in-gresos para conseguir otra vivienda.”
El demandante y la demandada Ramonita Irizarry estu-vieron casados 23 años, desde el 18 mayo, 1953 hasta el 1° diciembre, 1976 en que se dictó sentencia de divorcio. La casa objeto del pleito es una vivienda de concreto, de 32 pies de frente por 22 de fondo, con tres cuartos dormitorios, sala, co-cina, comedor e instalación sanitaria, medio balcón hacia dos lados y planta baja con facilidades sanitarias, está enclavada en solar propio de 1.24 cuerdas en el Barrio Caín Bajo de San Germán, se halla libre de gravámenes, y tiene un valor en el mercado de $30,000.00.
Celebrado el juicio, la sala de instancia dictó sentencia desestimando la reconvención de la demandada y con ella su reclamación de hogar seguro; e invocando el mandato del Art. 1295 del Código Civil (31 L.P.R.A. see. 3621) al efecto de que “mediante la sociedad de .gananciales, el marido y la mujer harán suyos por mitad, al disolverse el matrimonio, las ganancias o beneficios obtenidos indistintamente por cual-quiera de los cónyuges durante el mismo matrimonio”, ordenó la venta del inmueble en pública subasta por precio mínimo de $30,000 y la división por partes iguales entre los ex cón-yuges del producto de la subasta.
Al recurrir la demandada, notamos conflicto entre dicha sentencia y nuestras decisiones en Carrillo v. Santiago, 51 D.P.R. 545, 547 (1937) e Irizarry v. García, 58 D.P.R. 280 (1941), por lo que expedimos la siguiente orden:
*659“La parte demandante y recurrida tendrá un término hasta el 18 de julio de 1978 para comparecer a mostrar causa por la que no deba reconocerse un derecho equitativo de hogar seguro en el inmueble objeto de litigio, y paralizar toda liquidación de dicha propiedad por el tiempo que la esposa demandada y los 6 hijos del matrimonio hayan necesidad de esa protección.”
El escrito del recurrido no aduce razón fundada para aban-donar la regla de Irizarry, supra, que adjudicó el hogar se-guro a la esposa “sin perjuicio de que el marido divorciado pueda reclamar la mitad de dicha propiedad cuando los hijos hayan llegado a la mayoridad o cuando por cualquier otra causa autorizada por la ley, la referida propiedad deje de constituir el hogar seguro de la demandada contrademan-dante y sus hijos.” Ibid., pág. 281.
La Ley de Hogar Seguro que es la Núm. 87 de 13 mayo, 1936 ordena en su Art. Io (31 L.P.R.A. see. 1851) :
“Toda persona que sea jefe de familia tendrá derecho de po-seer y disfrutar, en concepto de hogar seguro, una finca cuyo valor no exceda de mil quinientos (1,500) dólares, consistente en un predio de terreno y los edificios enclavados en el mismo, de cualquier estancia, plantación o predio de terreno, que le perte-nezca o posea legalmente, y estuviere ocupada por ella o por su familia como residencia. Este derecho de hogar seguro es irre-nunciable; y cualquier pacto en contrario se declara nulo, excepto que dicho derecho de hogar seguro podrá ser renunciado en todos los casos de hipotecas aseguradas por . . . .”
Y su Art. 3 (31 L.P.R.A. see. 1853) dispone:
“La exención establecida en la sección anterior continuará subsistente después de la muerte del jefe de familia a beneficio del cónyuge supérstite mientras éste continúe ocupando dicho hogar seguro, y después de la muerte de ambos cónyuges a bene-ficio de sus hijos hasta que el menor de éstos haya llegado a la mayoridad. En casos de que el marido o la mujer abandonase su familia la exención continuará a favor del cónyuge que ocupe la finca como residencia; y en caso de divorcio el tribunal que lo conceda deberá disponer del hogar seguro según la equidad del caso.”
*660Este es uno de los casos!1) en que por mandato del legislador la equidad se incorpora como parte del Derecho positivo y deja libertad al juzgador para que echando a un lado el rigor jurídico prefiera a la solución estrictamente legal, una con sentido moral y humano que haga especial justicia al caso concreto ante él. “La equidad,” ha dicho Gastan, “implica más que una justicia abstracta una justicia individualizada, y más que una justicia estrictamente legal, una justicia de tipo natural y moral.” (2) La equidad remite el proceso decisional al mundo puro de los valores en busca de la recta razón y del tuétano racional y moral del Derecho donde reside el valor supremo de justicia.
La preservación del hogar seguro familiar para beneficio del grupo formado por madre e hijos tiene primacía sobre el derecho de propiedad del cónyuge en los activos de la disuelta sociedad conyugal. Su reclamación de gananciales en la vivienda que aloja a esta familia quedará paralizada por el tiempo que subsistan las circunstancias que le dan calidad de hogar seguro y mientras la recta razón de equidad ampare el derecho de sus ocupantes. Hemos reconocido que el derecho de dominio no es atribución absoluta de su titular y que está supeditado a intereses sociales de orden superior, significativamente la protección de la vivienda. Hemos sostenido que en Puerto Rico, como en toda sociedad civilizada, hay un emi-*661nente interés social en proteger y fomentar la adquisición por cada familia de una vivienda segura, cómoda y adecuada, re-flejado en una política pública de claros perfiles en la profusa legislación aprobada a lo largo de los años. Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149 (1976). La equidad que gobierna el presente caso halla amplia base en la citada premisa de nuestro derecho positivo para postergar la acción civil sobre liquidación de sociedad de gananciales, en cuanto afecte el inmueble ocupado como hogar seguro, al de-recho de la jefe de familia recurrente a esta vivienda.
El límite de $1,500 señalado por la See. 1851 del Título 31, Leyes de Puerto Rico, a la exención de hogar seguro opera exclusivamente contra acreedores del jefe de familia, mas no restringe ni representa el valor del hogar seguro que en caso de divorcio se conceda a uno de los cónyuges, porque en esta última eventualidad no hay transmisión de dominio sobre el inmueble ni alteración del título de propiedad, sino una autorización por el tribunal para uso del inmueble en satisfacción de una legítima necesidad de la familia. Quiñones v. Reyes, 72 D.P.R. 304, 308 (1951).
No debe entenderse esta decisión como imponiendo el reconocimiento automático del hogar seguro en todo caso sobre liquidación de gananciales en que se reclamare tal exención. La solución en equidad se abraza a la justicia de cada caso, sin generalizar. Las peculiares circunstancias de ser esta una familia numerosa de la que forman parte seis menores de edad, la falta de ingresos y la conocida escasez de vivienda adecuada que es uno de nuestros problemas contemporáneos, inclinan la equidad de este caso, el valor supremo de justicia, hacia la protección del hogar seguro contra su desintegración implícita en la reclamación de gananciales del recurrido. Se cumple así el mandato de derecho positivo encarnado en el Art. 3 de la Ley de Hogar Seguro (31 L.P.R.A. see. 1853) y queda vindicada la fundamental obligación legal *662y moral del padre recurrido de proveer albergue a su familia inmediata.

Se expedirá el auto y se dictará sentencia de conformidad. Revocada.

El Juez Asociado Señor Martín emitió opinión disidente a la cual se une el Juez Asociado Señor Torres Rigual.
—O—

C1) Nuestro Código Civil recurre a la equidad en otros casos especiales: El Art. 1108 ordena al juez modificar “equitativamente” la pena en las obligaciones; el Art. 1581 admite la impugnación del tercero a cargo de designar la parte de cada socio en las ganancias y pérdidas, sólo cuando “evidentemente haya faltado a la equidad”, y el Art. 1056 faculta al juez para moderar, según el caso, la responsabilidad que proceda de negligencia.


(2)Derecho Civil Español, Común y Foral, Tomo 1°, Vol. 1°, pág. 373, Décima Edición (1962). Sostiene el ilustre tratadista el concepto integrado de la equidad como adaptación del Derecho a la realidad, fundado en la idea cristiana de mitigación del rigor de la ley para un caso particular (humanitas, pietas, benignitas) ; y en la idea aristotélica de norma indi-vidualizada, adecuada a las singularidades de un caso concreto (epiqueya de los griegos). Cf. Silva v. Comisión Industrial, 91 D.P.R. 891, 898 y ss. (1965).